Citation Nr: 0533636	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  00-18 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depression disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for total 
abdominal hysterectomy with history of right distal 
salpingectomy and dysfunctional uterine bleeding and anemia, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for left leg 
varicose veins, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for right leg 
varicose veins, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for 
costochondritis, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for headaches.

7.  Entitlement to a compensable evaluation for an abdominal 
laparotomy scar.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
At Law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1999 and August 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  Thereafter, the 
veteran's claims file was transferred to the RO in Roanoke, 
Virginia.

When this matter was before the Board in July 2004, the Board 
denied the veteran's claims to an increased evaluation for 
major depression disorder, total abdominal hysterectomy with 
history of right distal salpingectomy and dysfunctional 
uterine bleeding and anemia, left leg varicose veins, right 
leg varicose veins, costochondritis, and abdominal laparotomy 
scar.  In the same decision, the Board increased the 
evaluation of the veteran's service-connected headaches to 50 
percent disabling, and remanded the veteran's claim seeking 
entitlement to a total disability rating based on individual 
unemployability (TDIU).

The veteran appealed the Board's July 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a May 2005 order, granted the parties' joint motion 
for a partial remand, vacating the Board's July 2004 decision 
to the extent that the Board denied increased evaluations for 
the service-connected disabilities listed above, and 
remanding the case for compliance with the terms of the joint 
motion.  Because the veteran did not challenge the Board's 
July 2004 remand of her claim for TDIU, the Board has 
characterized the issues on appeal as indicated on the title 
page.  

As noted above, in the July 2004 decision, the Board remanded 
the veteran's claim seeking entitlement to TDIU; because the 
development has not been completed and the issue has not been 
recertified to the Board, although it remains in appellate 
status, the Board will not address that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In a May 2005 Order, the Court granted a joint motion between 
VA and the veteran in which the parties agreed that the 
Board's decision of July 2004 had erroneously concluded that 
the veteran had been properly advised of her responsibility 
and obligation to identify or submit directly to VA, medical 
evidence of the current severity of her service-connected 
disabilities.  The parties to the joint motion also agreed 
that VA had not specifically given the veteran an opportunity 
to submit competent lay evidence regarding the severity of 
her disabilities.  

Based on the foregoing, this matter must be remanded.  
Consistent with the May 2005 Court Order, the RO should send 
the appellant a letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, what, if any, 
information and (medical and lay) evidence not previously 
provided to VA is necessary to substantiate the appellant's 
claims.  The letter should indicate which portion of the 
evidence, if any, is to be provided by the appellant and 
which portion, if any, VA will attempt to obtain on her 
behalf.  The letter should also request that the appellant 
provide any evidence in her possession that pertains to the 
claim.  Finally, consistent with the Court's May 2005 Order, 
the veteran should specifically be advised of her 
responsibility and obligation to identify or submit directly 
to VA, medical evidence of the current severity of her 
service-connected disabilities.  By way of this letter, the 
veteran should also be afforded an opportunity to submit 
competent lay evidence regarding the severity of her 
disabilities.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to each of the 
appellant's increased rating claims, the 
RO should send the appellant and her 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.  The letter should also request 
that the appellant provide any evidence 
in her possession that pertains to the 
claim.  Finally, consistent with the 
Court's May 2005 Order, the appellant 
should specifically be advised of her 
responsibility and obligation to identify 
or submit directly to VA, medical 
evidence of the current severity of her 
service-connected disabilities.  By way 
of this letter, the appellant should also 
be afforded an opportunity to submit 
competent lay evidence regarding the 
severity of her disabilities.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal remain 
adverse to the appellant, the RO should 
furnish a supplemental statement of the 
case, and the appellant and her 
representative should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


